       Case: 1:16-cv-08610 Document #: 64 Filed: 04/19/19 Page 1 of 2 PageID #:611



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

        Kwang Jun Lee                                  )
                                                       )
                         Plaintiff,                    )
                 v.                                    )   Case No. 16-cv-8610
                                                       )
        Hanjin Intermodal America, Inc.,               )   Judge Robert M. Dow, Jr.
        d/b/a Hanjin Express and Ki Young              )
        Lee                                            )   Magistrate Judge Sidney Schenkier
                                                       )
                         Defendants.                   )

   PLAINTIFF’S MOTION FOR EXTENSION OF TIME TO FILE HIS RESPONSE
         TO DEFENDANT HANJIN INTERMODAL AMERICA, INC’S
                 MOTION FOR SUMMARY JUDGMENT

        Plaintiff Kwang Jun Lee, by and through his undersigned attorneys, moves for

extension of time to file his Response to Defendant Hanjin Intermodal America, Inc’s

Motion for Summary Judgment. In support of his motion, Plaintiff states as follows:


  1.    On March 18, 2019, this court set the briefing schedule for Defendant to file its

Motion for Summary Judgment on March 9, 2019 and to Plaintiff file his Response on April

20, 2019. This court also set the deadline of Defendant’s Reply on May 13, 2019.


  2.    Defendant Hanjin Intermodal America, Inc filed its Motion for Summary Judgment

and Memorandum on March 19, 2019.


  3.    Plaintiff’s counsel Ryan Kim was out of country from March 21, 2019 until early April

2019 to visit his mother who is recovering from an open-heart surgery.


  4.    After he returned to Chicago, the undersigned was traveling between Chicago and

New York to attend court hearings and conferences with clients.



                                                1
       Case: 1:16-cv-08610 Document #: 64 Filed: 04/19/19 Page 2 of 2 PageID #:612



  5.    Recently, plaintiff’s counsel became sick with cold and hasn’t been able to work on the

response.


  6.    Plaintiff’s counsel respectfully requests this Court to grant plaintiff extension of 21

days to file his response or until May 11, 2019 and grant defendants to file their Reply by by

June 3, 2019.


  Wherefore, Plaintiff requests this court to 1) grant 21 days of extension of time for Plaintiff

to file his Response to Defendant Hanjin’s Motion for Summary Judgment or until May 11,

2019, and 2) grant Defendant Hanjin’s Reply due date to June 3, 2019.




Respectfully submitted,



Dated: Friday, April 19, 2019
                                                          /s/ Ryan Kim
                                                         Ryan J. Kim

                                                         INSEED LAW, P.C.
                                                         2454 E Dempster St Suite 301
                                                         Des Plaines, IL 60016
                                                         Attorney for Plaintiffs




                                                 2
